Bates, Judge,
delivered the opinion of the court.
There is no final judgment in this case. The record shows a trial and a verdict for the defendant, and proceeds as follows : “ It is therefore considered by the court that the defendant recover of the plaintiff the costs and charges by him about his defence in this behalf sustained, and that he have thereof his execution.” There is no “ final determination of the rights of the parties in the action. (Young v. Stonebreaker and others, 33 Mo. 117.)
The writ of error is therefore dismissed.
Judge Dryden concurs ; Judge Bay absent.